Citation Nr: 0023291	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-08 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1942 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

By decision in June 1998 the Board denied service connection 
for PTSD.  


FINDINGS OF FACT

1.  An unappealed June 1998 Board decision denied service 
connection for PTSD.  

2.  Evidence received since the June 1998 Board decision is 
new and bears directly and substantially on the issue of 
entitlement to service connection for PTSD, and is so 
significant that it must be considered in order to fairly 
decide the claim.  

3.  The veteran has PTSD that was precipitated by inservice 
combat experiences.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 3.156 
(1999).  

2.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A June 1998 Board decision denied service connection for 
PTSD.  The veteran was notified of his appellate rights, but 
he did not initiate an appeal, and that decision is final.  
He is now seeking to reopen his claim for service connection 
for PTSD.  With respect to this claim the Board finds, as 
discussed below, that he has submitted new and material 
evidence.  

The evidence of record prior to the June 1998 Board decision 
included the veteran's service personnel records that 
indicated that the veteran had been involved in combat action 
during his service on board the U.S.S. Gilmer during World 
War II.  The evidence also included the report of a February 
1997 VA psychiatric examination that indicated that the 
veteran did not have PTSD.  At the time of the June 1998 
Board decision there was no competent medical evidence of 
record indicating that the veteran had PTSD.  

A well-grounded service connection claim for PTSD has been 
submitted when there is "[1] medical evidence of a current 
[PTSD] disability; [2] lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in a PTSD 
case is the equivalent of inservice incurrence or 
aggravation; and [3] medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).  

If a claim for service connection was previously denied, a 
veteran must submit new and material evidence in order to 
reopen his claim.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc) it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  A July 1998 
psychiatric service treatment plan agreement, signed by a 
physician, reflects a diagnosis of PTSD with depression.  A 
March 1999 VA treatment record reflects diagnoses including 
chronic PTSD, and a review of this treatment record reflects 
that the PTSD is associated with his World War II experience.  
Since the evidence prior to the June 1998 Board decision did 
not include a diagnosis of PTSD, this is new evidence, and 
with consideration that this evidence is a key element of the 
veteran's claim, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  Therefore, new and material evidence has 
been submitted and the claim is reopened.  38 U.S.C.A. 
§ 5108.  

Having determined that new and material evidence has been 
submitted, the Board must then determine whether the claim is 
well grounded before adjudicating the case on the merits or 
undertaking to assist the veteran in the development of his 
claim.  Winters.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The elements for a 
well-grounded claim for PTSD have previously been set forth.  
The veteran's statements with respect to inservice stressors 
are presumed credible, and there are service personnel 
records regarding his being present during combat action.  38 
U.S.C. § 1154; 38 C.F.R. § 3.304.  Further, there is 
competent medical evidence indicating that he currently has 
PTSD, and that it is related to his experience during World 
War II.  Therefore, a well grounded claim for service 
connection for PTSD has been submitted.  

The veteran's personnel records reflect that he participated 
in combat action during 2 major engagements while assigned 
aboard the USS Gilmer.  Although the reports of February 1997 
and December 1998 VA psychological evaluations indicate that 
the veteran does not have PTSD, a March 1999 VA report by a 
psychologist indicates diagnoses including PTSD and relates 
this diagnosis to stressors the veteran experienced during 
his combat service.  Therefore, the Board concludes that the 
evidence is in equipoise with respect to whether or not the 
veteran currently has PTSD related to stressors experienced 
during combat while on board ship during World War II.  In 
resolving all doubt in the veteran's behalf, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154, 
5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

New and material evidence having been submitted, the appeal 
to reopen the claim of entitlement to service connection for 
PTSD is granted.

Service connection for PTSD is granted.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Error! Not a valid link.

